DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The Amendment filed 10/5/2021 has been entered. Applicant’s amendments to the Specification, Drawings and Claims have overcome each and every objection, 112(a) and 112(b) rejections previously set forth in the Final Office Action mailed 8/10/2021.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-5 directed to species non-elected without traverse.  Accordingly, claims 1-5 has been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jomy Methipara on 10/5/2021.

The application has been amended as follows: 

Claims 1-5 are cancelled.
Allowable Subject Matter
Claims 6-8 and 10-16 are allowed.
The following is an examiner’s statement of reasons for allowance:

The closest prior art for a pen needle is Mulford (US 1,746,009) as discussed in Non-Final Rejection mailed on 8/10/2021 including a pen needle, comprising a reusable adapter, the adapter having a proximal adapter needle and a fitting on a distal side, the disposable patient-end needle assembly including a base but is silent regarding the adapter includes a valve or septum.
Vaillancourt (US 4,998,927) discloses the closest prior art for the adapter includes a valve or septum. However, the combination of these two references would not be obvious for one of ordinary skill in the art because the modification of Mulford in view of Vaillancourt will result in addition of a collapsible structure element 41 of Vaillancourt in the adapter of Mulford. This modification will result in an additional step of compressing the needle to allow fluidic connection between the needle and the syringe. The primary purpose in Mulford for allowing fluidic communication of the needle with the syringe when connecting the adapter to the syringe is to easily and quickly pierce the closure of the syringe and eliminate the risk of needle breakage. The adapter of Mulford modified in view of Vaillancourt will result in losing this purpose. Therefore, one of ordinary skill in the art would not be able to combine Mulford and Vaillancourt.
Claims 7, 8 and 10-16 being dependent on claim 6 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689. The examiner can normally be reached Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILAY J SHAH/            Primary Examiner, Art Unit 3783